DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This action is responsive to the Preliminary Amendment filed on 12/18/2019.  Claims 12-21 are pending, and have been examined on the merits.  

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8" and "12" have both been used to designate the “treatment attachment” [see ¶’s [0032] and [0033] of the published application (U.S. 2020/0129324)].
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference character “8” which is recited in the specification (see, e.g., ¶’s [0032] and [0050] of the published application) does not appear in the drawings. 
5.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
6.	The disclosure is objected to because of the following informalities: 
a.	Section Headings for the various sections of the Specification are missing.  See 37 C.F.R. § 1.77(b), and MPEP § 608.01(a).
b.	In the “LIST OF REFERENCE SIGNS” at ¶[0050] of the published application, reference character “8” is listed with no corresponding description, i.e., it is listed as only “8 - “.
Appropriate correction is required.

Claim Objections
7.	Claims 12, 13, 16, 17, 19, & 20 are objected to because of the following informalities:  
	a.	Claim 12 recites “an interface (5)” in line 2, but then recites “the electrically conducting interface (5)” in lines 7-8.  Applicant should select and utilize consistent terminology for the “interface (5)” in independent claim 12, as well as in the claims that depend therefrom.   
b.	Claim 12 recites “mobile data processing unit (7)” in line 3, and recites “data processing unit (7)” in the remainder of the claim.  Claim 13 uses both “data processing unit (7)” and “mobile data processing unit (7),” while claims 14 & 16-21 utilize “mobile data processing unit (7).”  Applicant should select and utilize consistent terminology for the “mobile data processing unit (7)” in independent claim 12, as well as in the claims that depend therefrom.     
	c.	In claim 12, line 9, “in such a way that” should instead recite --so that--. 	
d.	In claim 12, line 11, “in such a way that” should instead recite --so that--. 	
claim 13, line 6, the recitation of “wherein both the temperature sensor (3) and also the resistor are connected” should instead recite --wherein both the temperature sensor (3) and the resistor are connected-- for grammatical reasons. 
f.	In claim 13, lines 7-8, the recitation of “the rechargeable battery or batteries” should instead recite --the one or more rechargeable batteries-- to be consistent with the language in independent claim 12 (from which claim 13 depends). 
	g.	In claim 16, lines 1-2, the recitation of “wherein both the heating element (2) and also the temperature sensor (3)” should instead recite --wherein both the heating element (2) and the temperature sensor (3)-- for grammatical reasons. 
h.	In claim 17, lines 1-2, the recitation of “wherein the interface both transmits (11) electrical energy and also comprises a data connection (10)” should instead recite --wherein the interface transmits (11) electrical energy and also comprises a data connection (10)-- for grammatical reasons.  
i.	In claim 19, lines 1-2, the recitation of “wherein both the treatment attachment (12) and also the interface (5)” should instead recite --wherein both the treatment attachment (12) and the interface (5)-- for grammatical reasons. 
	j.	In claim 19, line 3, the recitation of “watertight and moreover the interface (5)” should instead recite --watertight and the interface (5)--. 
k.	In claim 20, line 2, “an app” should instead recite --an application--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

9.	Claims 12-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
10.	Claim 12 recites the limitation “a treatment attachment (12), which can be coupled via an interface (5)” in line 2.  The recitation of “can be” is indefinite, because it is susceptible to more than one plausible construction.  It is unclear, for example, whether the limitation refers to a capability that is required to be present in the claimed device, or whether it refers to an device capability that is a mere possibility that is not required.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
11.	Claim 12 recites the limitation “a mobile data processing unit (7), preferably a smart phone, tablet, or wearable” in lines 2- 3.  The recitation of “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  Further, the recitation of “wearable” should instead recite “wearable device” for completeness. 
12.	Claim 12 recites the limitation “the coupled state” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
13.	Claim 12 recites the limitation “a housing (6) of the treatment attachment (12) overlapping the treatment attachment (12) is provided” in lines 4-5.  This recitation renders the claim indefinite, as it is not clear how a component of a device can “overlap” the device itself, nor what is meant by such a recitation.  As such, the structure required by the claim is not clear.  Clarification is required.  
14.	Claim 12 recites the limitation “provided at a suitable point” in line 5.  The term “suitable” is a relative term which renders the claim indefinite. The term “suitable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and 
15.	Claim 12 recites the limitation “wirelessly, for example, via a Bluetooth connection” in line 9.  The phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
16.	Claim 12 recites the limitation “the attached state” in line 13.  There is insufficient antecedent basis for this recitation in the claim.
17.	Claim 12 recites the limitation “preferably the surface of the housing (6)” in lines 14-15.  The recitation of “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  Further, there is insufficient antecedent basis for the recitation of “the surface” in the claim.
18.	Claim 12 recites the limitation “facing away from the data processing unit (7) can be placed” in line 15.  The recitation of “can be” is indefinite, because it is susceptible to more than one plausible construction.  It is unclear, for example, whether the limitation refers to a capability that is required to be present in the claimed device, or whether it refers to an device capability that is a mere possibility that is not required.  Accordingly, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Clarification is required.
19.	Claim 12 recites the limitation “the body part” in line 16.  There is insufficient antecedent basis for this recitation in the claim.
20.	Claims 13-21 are rejected as ultimately depending from a claim (claim 12) rejected under 35 U.S.C. 112(b).
21.	Claim 13 recites the limitation “a heating element (2)” in line 2.  This recitation renders the claim indefinite as it is not clear whether the recited heating element is the same heating element recited in independent claim 12 (from which claim 13 depends), or a separate/additional heating element.  Clarification is required. 
Claim 13 recites the limitation “the power supply” in line 7.  There is insufficient antecedent basis for this recitation in the claim.
23.	Claim 13 recites the limitation “the connected mobile data processing unit (7)” in line 8.  There is insufficient antecedent basis for the recitation of “the connected” in the claim.
24.	Claims 14, 15, & 17 are rejected as ultimately depending from a claim (claim 13) rejected under 35 U.S.C. 112(b).
 25.	Claim 15 recites the limitation “wherein a preferably small-format energy accumulator is integrated into the housing (6)” in lines 1-2.  The recitation of “preferably” renders the claim indefinite because it is unclear whether the limitation following the phrase is part of the claimed invention.  See MPEP § 2173.05(d).  
26.	Claim 17 is rejected as ultimately depending from a claim (claim 15) rejected under 35 U.S.C. 112(b).
27.	Claim 18 recites the limitation “in a coupled state” in line 2.  This recitation renders the claim indefinite as it is not clear whether the “a coupled state” is the same “coupled state” recited in independent claim 12 (from which claim 18 depends), or a separate/additional coupled state.  Clarification is required. 
28.	Claim 18 recites the limitation “to one of the conventional connectors of the mobile data processing unit (7), preferably a lightning or USB connector, or a comparable connector, for example, via Bluetooth” in lines 2-4.  
a.	The terms “conventional” and “comparable” are each relative terms which render the claim indefinite. The terms are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification is required.  

29.	Claim 20 recites the limitation “is usable via software, in particular an app, for operating and controlling the treatment attachment (12), in particular for controlling the heat treatment, by the parameters of the heat treatment, thus, for example, the utilized temperature and/or the duration of the heat treatment, being pre-determinable via the software by corresponding inputs into the mobile data processing unit (7) with the control unit (4) interconnected” in lines 2-7.
a.	The phrases "in particular" and “for example” each render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b.	There is insufficient antecedent basis for the recitation of “the heat treatment” in lines 3-4 of the claim.
	c.	There is insufficient antecedent basis for the recitation of “the parameters” in line 4 of the claim.
d.	There is insufficient antecedent basis for the recitation of “the utilized temperature” in lines 4-5 of the claim.
e.	There is insufficient antecedent basis for the recitation of “the duration” in line 5 of the claim.
30.	Claim 21 recites the limitation “the software” in lines 1-2.  There is insufficient antecedent basis for this recitation in the claim.
31.	Claim 21 recites the limitation “the geo-tracking function” in line 2.  There is insufficient antecedent basis for this recitation in the claim.
32.	Claim 21 recites the limitation “can be placed either automatically” in lines 3-4.  The recitation of “can be” is indefinite, because it is susceptible to more than one plausible 

Claim Rejections - 35 USC § 102
33.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

34.	Claims 12-18 & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0172829 to Badawi (“Badawi”).  
35.	Regarding claim 12, and as best understood (see rejections under § 112(b) above), Badawi discloses a portable device for thermal-medical treatment of the skin, having a treatment attachment (12) [e.g., heating strip assembly (332) - ¶[0127]; FIG. 39 (reproduced below)], which can be coupled via an interface (5) [connecting cable (338) - ¶[0127]; FIG. 39] to a mobile data processing unit (7), preferably a smart phone [smartphone (342) - ¶[0134]; FIG. 39], tablet, or wearable; 
wherein in the coupled state, a housing (6) of the treatment attachment (12) overlapping the treatment attachment (12) [the overall structure of heating strip (332), an example of which is shown in FIG. 3B as strip (10) - see, e.g., ¶[0129] and ¶[0130] (“The assemblies 332, 334 may generally comprise strips, as previously described”)] is provided at a suitable point with a heating element (2) [heating layer (36) - ¶’s [0089], [0092]; FIG. 3B], which is coupled to a temperature sensor (3) [temperature sensor (39) - ¶’s [0090], [0131]; FIG. 3B]; 


    PNG
    media_image1.png
    510
    461
    media_image1.png
    Greyscale

wherein the heating element (2) [heating layer (36); FIG. 3B] is connected using the electrically conducting interface (5) [connecting cable (338) - ¶[0127]; FIG. 39] to the data processing unit (7) [smartphone (342)] with a control unit (4) [controller (340) - ¶’s [0132]-[0134]; FIG. 39] interconnected [wired] or wirelessly, for example, via a Bluetooth connection [¶[0138]], in such a way that the heating element (2) [(36)] is supplied with current via one or more rechargeable batteries integrated into the data processing unit (7) [see ¶[0134] (“…the electronic device 342, in this example a smartphone, may also provide the power to the treatment strip assemblies 332, 334”)] in such a way that the heating element (2) [(36)] is heatable to a temperature predetermined via the control unit (4) [e.g., ¶’s [0132], [0136], [0137]]; 
wherein the treatment attachment (12) [e.g., heating strip assembly (332)] is attached in the attached state directly to the data processing unit (7) [FIG. 39], so that for the purpose of e.g., contact layer (34) - ¶[0088]; FIG. 3B] can be placed by corresponding handling of the data processing unit (7) on the body part [eyelid] to be treated [FIG. 39].36.	Regarding claim 13, Badawi further teaches wherein, as a heating element (2) [(36); FIG. 3B], a resistor [¶[0092]] which heats up upon energizing is arranged directly adjacent to the temperature sensor (3) [temperature sensor (39) - ¶[0090]; FIG. 3B] inside the treatment attachment (12) directly below the surface [(34); FIG. 3B] of the housing (6) of the treatment attachment (12) facing away from the data processing unit (7) in the coupled state ; 
wherein both the temperature sensor (3) [(39)] and also the resistor [¶[0092]] are connected via the power supply integrated into the interface (5) [connecting cable (338)] to the rechargeable battery or batteries of the connected mobile data processing unit (7) [e.g., ¶’s [0127], [0132]-[0134], [0136]-[0138]; FIG. 39].37.	Regarding claim 14, Badawi further teaches wherein the temperature sensor (3) [(39)] has a data connection via the interface (5) [connecting cable (338)] or Bluetooth connection [¶[0138]] to the mobile data processing unit (7) [e.g., ¶’s [0127], [0132]-[0134], [0136]-[0138]; FIG. 39].38.	Regarding claim 15, Badawi further teaches wherein a preferably small-format energy accumulator is integrated into the housing (6) of the treatment attachment (12) [see ¶[0092]].39.	Regarding claim 16, Badawi further teaches wherein both the heating element (2) [(36); FIG. 3B] and also the temperature sensor (3) [(39)] are connected to the mobile data processing unit (7) [smartphone (342)] via the interface (5) [connecting cable (338)] with a microcontroller (9) [processor] interconnected [e.g., ¶’s [0033], [0090]].40.	Regarding claim 17, Badawi further teaches wherein the interface [connecting cable (338)] both transmits (11) electrical energy and also comprises a data connection (10) to the smartphone (342)] attached in the coupled state [e.g., ¶’s [0127], [0132]-[0134], [0136]-[0138]; FIG. 39].
41.	Regarding claim 18, Badawi further teaches wherein the treatment attachment (12) [e.g., heating strip assembly (332)] is connected in a coupled state via the interface (5) [connecting cable (338)] to one of the conventional connectors of the mobile data processing unit (7) [smartphone (342)], preferably a lightning or USB connector [¶[0134]; FIG. 39], or a comparable connector, for example, via Bluetooth [¶[0138]].42.	Regarding claim 20, Badawi further teaches wherein the mobile data processing unit (7) [smartphone (342)] is usable via software, in particular an app [¶[0134]] , for operating and controlling the treatment attachment (12) [¶’s [0133]-[0134]], in particular for controlling the heat treatment, by the parameters of the heat treatment, thus, for example, the utilized temperature and/or the duration of the heat treatment, being pre-determinable via the software by corresponding inputs into the mobile data processing unit (7) with the control unit (4) interconnected [e.g., ¶’s [0132]-[0134], [0136]-[0138]].
Claim Rejections - 35 USC § 103
43.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

44.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
45.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Badawi in view of U.S. Patent Application Publication No. 2019/0290477 to Bunger et al. ("Bunger ").
46.	Regarding claim 19, Badawi teaches all of the limitations of claim 12 for the reasons set forth in detail (above) in the Office Action.  
	Badawi does not, however, explicitly teach that the various components comprising the device are water-resistant.  As such, Badawi does not teach:
wherein both the treatment attachment (12) and also the interface (5) are embodied as water-resistant or watertight and moreover the interface (5) is provided with corresponding seal elements to form a watertight or water-resistant connection to the mobile data processing unit (7).
	Bunger, in a similar field of endeavor, teaches a device for hyperthermic treatment of itching [Abstract, ¶[0001]].  Bunger further teaches that the device comprises a watertight housing [see ¶[0068] (“In the preferred embodiment the housing is designed such that all cutouts, e.g., also any battery compartments that may be present, are watertight. For example, seals or suitable gaskets, possibly made of elastomers, may be used for this purpose. However, the person skilled in the art is familiar with numerous other technical possibilities for designing a watertight housing. The watertight design of the housing represents an additional safety element, since in this way damage to the control device or other electronic components due to infiltrating liquids can be effectively avoided. In addition, the watertight housing results in the avoidance of corrosion and thus to an extended useful life of the device”)]. 
.

47.	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Badawi and Bunger, as applied to claim 19 above, and further in view of U.S. Patent Application Publication No. 2017/0290980 to Friedli et al. ("Friedli").
48.	Regarding claim 21, the combination of Badawi and Bunger teaches all of the limitations of claim 19 for the reasons set forth in detail (above) in the Office Action.  
	While Badawi teaches that the mobile data processing unit (7) may comprise a smartphone running an application [see ¶[0134] - as noted above] as well as transmitting/receiving information to/from remote devices [see ¶[0137]], the combination of Badawi and Bunger does not teach:
wherein the software is connected to the geo-tracking function of the mobile data processing unit (7), so that an emergency call in conjunction with a location specification can be placed either automatically upon occurrence of parameters predetermined in the control unit, or by a corresponding active operation of the software.
	Friedli, in a similar field of endeavor, teaches that it was known for a mobile device (102) running a medical app (122) to be programmed to initiate an emergency call upon satisfaction e.g., given measured patient value outside of a predefined range) and provide information including, e.g., location of the patient [see, e.g., ¶’s [0092], [0094]-[0096]]. 
	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Badawi and Bunger such that the software is connected to the geo-tracking function of the mobile data processing unit (7), so that an emergency call in conjunction with a location specification can be placed either automatically upon occurrence of parameters predetermined in the control unit, or by a corresponding active operation of the software, as taught by Friedli, so as to provide a user safety feature that enables notification of a 3rd party (e.g., emergency services) that a user of the device may be experiencing some form of medical distress or thermal injury (e.g., due to a possible malfunction of the device). 

Conclusion
49.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 
/BCB/
Examiner, Art Unit 3794



                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794